Case 8:20-cv-00050-SCB-JSS Document 22 Filed 03/16/20 Page 1 of 1 PageID 106



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

MICHAEL KEEVER, individually
and as the class representative of
others similarly situated,

               Plaintiff,

v.                                                                Case No. 8:20-cv-50-T-24 JSS

BELLE VISTA BLUFFS, INC.
and BEVERLY C. MACKIN,

            Defendants.
________________________/

                                             ORDER

       This cause comes before the Court on the parties= Motion for Order to Approve

Settlement. (Doc. No. 21). In this motion, the parties ask the Court to review their settlement

of Plaintiff=s Fair Labor Standards Act claim. Having reviewed the settlement agreement and

upon due consideration of the motion and the record in this case, the Court finds that the

settlement agreement in this case is a fair and reasonable resolution of bona fide dispute over

Fair Labor Standards Act provisions. Accordingly, it is ORDERED AND ADJUDGED that the

motion is GRANTED.

       DONE AND ORDERED at Tampa, Florida, this 16th day of March, 2020.




       Copies to: Counsel of Record
